UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52491 MIMEDX GROUP,INC. (Exact name of registrant as specified in its charter) Florida 26-2792552 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 60 Chastain Center Blvd., Suite 60 Kennesaw, GA (Address of principal executive offices) (Zip Code) (678) 384-6720 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o Nox As of October 31, 2012, there were 86,744,341 shares outstanding of the registrant’s common stock. MIMEDX GROUP, INC. Table of Contents Part IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets (unaudited) September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations (unaudited) Three and Nine Months Ended September 30, 2012 and 2011 4 Condensed Consolidated Statement of Stockholders’ Equity (unaudited) Nine Months Ended September 30, 2012 5 Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2012 and 2011 6 Notes to the Unaudited Condensed Consolidated Financial Statements Three and Nine Months Ended September 30, 2012 and 2011 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 Controls and Procedures 32 Part IIOTHER INFORMATION Item 1 Legal Proceedings 32 Item 1A Risk Factors 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults under Senior Securities 33 Item 4 Mine Safety Disclosures 33 Item 5 Other Information 33 Item 6 Exhibits 34 Signatures 35 1 Table of Contents Forward-Looking Statements This Form 10-Q and certain information incorporated herein by reference contain forward-looking statements and information within the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934. This information includes assumptions made by, and information currently available to management, including statements regarding future economic performance and financial condition, liquidity and capital resources, acceptance of the Company’s products by the market, and management’s plans and objectives. In addition, certain statements included in this and our future filings with the Securities and Exchange Commission (“SEC”), in press releases, and in oral and written statements made by us or with our approval, which are not statements of historical fact, are forward-looking statements. Words such as “may,” “could,” “should,” “would,” “believe,” “expect,” “anticipate,” “estimate,” “intend,” “seeks,” “plan,” “project,” “continue,” “predict,” “will,” “should,” and other words or expressions of similar meaning are intended by us to identify forward-looking statements, although not all forward-looking statements contain these identifying words. These forward-looking statements are found at various places throughout this report and in the documents incorporated herein by reference. These statements are based on our current expectations about future events or results and information that is currently available to us, involve assumptions, risks, and uncertainties, and speak only as of the date on which such statements are made. All forward-looking statements are subject to the risks and uncertainties inherent in predicting the future.Our actual results may differ materially from those projected, stated or implied in these forward-looking statements as a result of many factors, including our critical accounting policies and risks and uncertainties related to, but not limited to, overall industry environment, delay in the introduction of products, regulatory delays, negative clinical results, and our financial condition.These and other risks and uncertainties are described in more detail in our most recent Annual Report on Form 10-K, as amended, as well as other reports that we file with the SEC. Forward-looking statements speak only as of the date they are made and should not be relied upon as representing our views as of any subsequent date.We undertake no obligation to update or revise such statements to reflect new circumstances or unanticipated events as they occur, except as required by applicable laws, and you are urged to review and consider disclosures that we make in this and other reports that we file with the SEC that discuss factors germane to our business. 2 Table of Contents Part I - FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements MIMEDX GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $2,168,898 and $1,814,473, respectively Goodwill Intangible assets, net of accumulated amortization and impairments of $6,384,656 and $3,468,515, respectively Deposits and other long term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Other current liabilities Convertible line of credit with related party, net of unamortized discount of $217,678 and $46,746, respectively, plus accrued interest of $91,521 and $42,726, respectively Convertible debt related to acquisition, net of unamortized discount of $170,509, plus accrued interest of $49,315 - Current portion of earn-out liability payable In MiMedx common stock Total current liabilities Earn-out liability payable in MiMedx common stock, net of current portion - Convertible Senior Secured Promissory Notes, net of unamortized discount of $1,569,592 and $2,263,145, respectively, plus accrued interest of $63,133 and $7,732, respectively Other liabilities Total liabilities Commitments and contingencies (Note 12) - - Stockholders' equity: Preferred stock; $.001 par value; 5,000,000 shares authorized and 0 shares issued and outstanding - - Common stock; $.001par value; 110,000,000 shares authorized; 86,792,175 issued and 86,742,175 outstanding for 2012 and 74,306,895 issued and 74,256,895 outstanding for 2011 Additional paid-in capital Treasury stock (50,000 shares at cost) ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 3 Table of Contents MIMEDX GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30, Nine Months Ended September 30, REVENUES: Net sales $ OPERATING COSTS AND EXPENSES: Cost of products sold Research and development expenses Selling, general and administrative expenses Impairment of intangible assets - - Fair value adjustment of earn-out liability - - LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE), net Financing expense associated with the debt discount recognized in connection with the senior secured promissory notes ) Interest expense, net ) LOSS BEFORE INCOME TAXES ) Income taxes - NET LOSS $ ) $ ) $ ) $ ) Net loss per common share Basic and diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per common share Basic and diluted See notes to condensed consolidated financial statements. 4 Table of Contents MIMEDX GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Nine Months Ended September 30, 2012 (unaudited) Convertible Preferred Stock Series A Common Stock Additional Paid-in Treasury Accumulated Shares Amount Shares Amount Capital Stock Deficit Total Balances, December 31, 2011 - $
